Citation Nr: 0329119	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  00-20 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for degenerative joint 
disease of the knees.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from July 1981 to July 
1984.  

This appeal arises from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas which denied service connection 
for post-traumatic stress disorder (PTSD), tinnitus and 
degenerative joint disease of the knees.  Subsequently, the 
RO granted service connection for PTSD in a June 2000 rating 
decision.  


FINDINGS OF FACT

1.  The veteran was exposed to excessive noise during 
service, to include during combat duty in 1984 while serving 
in Beirut.

2.  He alleges that his tinnitus began during service after 
such noise exposure and has persisted since that time; 
medical evidence of record shows that he currently has a 
diagnosis of tinnitus.

3.  The evidence is in relative equipoise as to whether the 
veteran's tinnitus is causally linked to his in-service 
acoustic trauma.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. 
§§ 1110, 1154, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2003).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  


In the instant case, the appellant filed her claims that are 
the subject of this appeal before the enactment of VCAA.  
The caselaw relating to the applicability of VCAA under this 
circumstance has been somewhat inconsistent but VAOPGCPREC 
11-2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
its enactment.  Further, the regulations issued to implement 
the VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department, and regulations of the 
Department, are binding on the Board. 38 U.S.C.A. § 7104(c) 
(West 2002).  In any event, as discussed in more detail 
below, sufficient evidence is of record to grant this claim.  
Therefore, no further development is needed.

I making the above determination, the Board was cognizant of 
the fact that the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held invalid the 
provisions of 38 C.F.R. § 3.159(b)(1) which allowed a 
decision to be made before the one year period for submitting 
new evidence had expired with the proviso that if the 
information or evidence was subsequently provided within the 
one year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America (PVA), et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  However, as the instant decision 
grants the claim for service connection for tinnitus and 
remands the remaining claim on appeal for additional 
development pursuant to VCAA's duties to notify and assist, 
there has been no prejudice to the appellant that would 
warrant a remand, and his procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background.  The veteran's service medical records 
have been placed on microfiche.  The left half of the front 
page of his July 1981 service entrance examination is 
illegible.  The reverse side notes the veteran's hearing was 
found to be defective.  An undated service medical record and 
a February 1983 record note the veteran was issued ear plugs.  
On service separation examination in June 1984 a mild high 
frequency hearing loss was noted.  

The veteran's Form DD 214 reveals his occupational specialty 
in service was rifleman.  He was awarded a Combat Action 
Ribbon and Navy Unit Commendation.  His service medical 
records note he was stationed in Beirut, Lebanon from October 
1983 to May 1984.  

In October 1989 the veteran filed a claim for service 
connection for hearing loss.  The RO denied the claim for 
hearing loss in an April 1989 rating decision on the basis 
that his hearing loss preexisted service entrance.  

In January 2000 the veteran submitted his claim for tinnitus.  

A January 2000 statement from the veteran's private physician 
stated he referred the veteran for disability evaluation by 
VA for medical problems that he developed while serving in 
the U. S. Marine Corps.  These included hearing loss 
secondary to gunfire.  

The veteran submitted a statement in conjunction with his 
claim for service connection for PTSD which outlined his 
exposure to combat related noise.  He was involved in the 
invasion in Grenada.  

VA records of a March 2002 audiological consult included the 
veteran's history of a gradually progressive non-fluctuant 
hearing loss in both ears, that was worse on the left.  The 
veteran also reported a greater than 15 year history of 
steady ringing tinnitus in both ears.  He had a history of 
exposure to noise in service.  An audiogram revealed a high 
frequency sensorineural hearing loss in both ears.  His 
asymmetric hearing loss suggested the possibility of 
retrocochlear pathology.  

In August 2002 the veteran was referred for auditory 
brainstem response (ABR) study to rule out retrocochlear or 
brainstem involvement.  The ABR study was within normal 
limits.  There was no specific audiological evidence of 
retrocochlear or brainstem involvement.  

The RO arranged for the veteran to be examined by VA in 
January 2003.  The examiner reviewed the veteran's service 
medical records, including his audiograms in July 1981 and 
June 1984.  The examiner noted there was no history of 
tinnitus in the military records.  The veteran denied any 
history of exposure to loud noise prior to service.  He 
reported exposure to loud noise while in service from weapons 
and combat.  He wore hearing protection (ear plugs and muffs) 
during training but not during combat.  He had occupational 
noise exposure since service in lawn care, but wears ear 
plugs and ear muffs.  He also had occupational noise exposure 
while working part time for Northwest Airlines, but had not 
worn ear protection there.  He also had used chainsaws since 
service, but used plugs and/or muffs.  He reported a constant 
ringing tinnitus in his ears since he was in Beirut in 1984.  
An audiogram revealed his hearing in the right ear was within 
normal limits except for a mild sensorineural hearing loss at 
4000 and 6000 Hertz.  Hearing in the left ear was within 
normal limits through 2000 Hertz with a moderate to 
moderately severe high frequency sensorineural hearing loss.  

The VA examiner noted the complaint of tinnitus was 
subjective and could not be confirmed using current clinical 
technologies.  Tinnitus was a symptom not a disease.  While 
tinnitus was commonly associated with noise induced hearing 
loss, it might also be secondary to problems associated with 
the ear.  The veteran's claims folder contained an exit (sic) 
audiogram indicating a preexisting loss in the left ear for 
4000 and 6000 Hertz.  His exit audiogram indicated the same 
hearing loss.  His hearing sensitivity for both ears was 
essentially unchanged from entry to exit.  The file did not 
contain any record of the veteran reporting tinnitus.  The 
veteran had reported exposure to noise while in service and 
since service, but reported wearing hearing protection while 
in service and since service.  In the VA examiner's opinion, 
with a preexisting hearing loss in the left ear, no change in 
his audiogram from entry to exit, and no mention of tinnitus 
in his military records, it was not likely that his reported 
tinnitus was related to his military service.  

In April 2003 the veteran submitted a statement in support of 
claim.  He stated he went to VA for help with his ears.  He 
asserted that although his hearing was bad before he entered 
the service they accepted him into the service.  When he got 
out in 1984 his hearing was twice as bad.  When he was in 
combat he did not use hearing protection.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

38 C.F.R. § 3.304 (2003) says that satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2003).  


Analysis.  The veteran contends he first experienced tinnitus 
in 1984 while serving in Beirut.  During that period the 
veteran was part of the Muli-National Force in Lebanon 
according to his service medical records.  The veteran has 
been awarded a Combat Action Ribbon which denotes his 
participation in combat.  See Veterans Benefits 
Administration Adjudication Procedure Manual (M21-1), Part 
III, Chapter 5, Section 5.14.  

The Board notes that 38 U.S.C.A. § 1154(b) provides that, in 
the case of a veteran who engaged in combat with the enemy 
during a period of war, lay evidence of in-service incurrence 
or aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation during service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); see also 
Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 
C.F.R. § 3.304(d).  However, 38 U.S.C.A. § 1154(b) does not 
address the questions of the existence of a present 
disability or of a causal relationship between such 
disability and service.  See also Caluza v. Brown, 7 Vet. 
App. 498, 507 (1995).

The Board has considered whether the veteran's history of 
acoustic trauma is consistent with the conditions, hardships 
and circumstances of the veteran's service.  The veteran's DD 
214 notes his service occupational specialty was rifleman.  
The veteran also noted he operated a radio during the 
invasion of Grenada and participated in the peace keeping 
mission in Beirut.  He was issued ear plugs based on the 
expectation he would be exposed to noise in service.  The VA 
audiologist in January 2003 noted that tinnitus was commonly 
associated with noise induced hearing loss.  The veteran's 
conditions of service are consistent with exposure to loud 
noise.  

In Wanner v. Principi, 17 Vet. App. 4 (2003) the Court quoted 
Dorland's Illustrated Medical Dictionary (Dorland's) 1714 
(28th ed. 1994) as to the definition of tinnitus.  Dorland's 
defines tinnitus as a noise in the ears, such as ringing, 
buzzing, roaring, or clicking.  The VA examiner in January 
2003 noted that tinnitus is subjective and can not be 
confirmed by current clinical technologies.  Tinnitus is the 
type of disorder which a lay person who experiences it can 
observe and describe.  That is, a layperson is competent to 
report hearing ringing, buzzing, roaring or clicking.  See 
Falzone v. Brown, 8 Vet. App.  398, 403 (1995); Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  The Board has 
concluded that the veteran's statements that he first started 
hearing ringing in his ears in 1984 is credible.  

As the veteran's statements regarding excessive noise 
exposure during service is satisfactory lay evidence which is 
consistent with the conditions of his service, and there is 
no clear and convincing evidence to rebut this evidence, the 
Board finds that the veteran was exposed to excessive noise 
while on active duty.  Further, since the veteran is capable 
stating whether or not he had ringing in the ears, his 
statements to the effect that his tinnitus began during 
service is competent evidence, albeit not supported by any 
contemporaneously recorded lay or medical evidence.  The 
record also contains competent evidence of a current 
diagnosis of tinnitus.   

The RO sought an opinion from a VA audiologist in January 
2003.  The VA audiologist opined it is was not likely that 
the veteran's tinnitus was related to service.  The 
audiologist explained that the service medical records do not 
reflect a compliant of tinnitus and the veteran had a 
preexisting hearing loss, which did not increase in severity 
in service, since audiograms at service entrance and 
separation showed his hearing was virtually unchanged.  While 
it is not clear, the clinician appears to imply that the 
veteran's tinnitus also preexisted his entrance into service.  
However, the Board finds that, aside from the fact that the 
entrance examination was negative for tinnitus, there is 
nothing in the service and post-service medical records to 
suggest that this is the case and the opinion is not 
supported by an adequate rationale.  Given the history of in-
service acoustic trauma, the veteran's own statements of 
persistent tinnitus since that time, and the competent 
evidence of a current diagnosis, it is the Board's judgment 
that, notwithstanding the recent VA examiner's opinion, the 
evidence is in relative equipoise as to whether the veteran's 
tinnitus began immediately after or is linked to in-service 
noise exposure.     

The Board is aware that absence of any treatment records for 
extended periods may be considered when adjudicating a claim 
for service connection.  Evidence of a prolonged period 
without medical complaint can be considered, along with other 
factors concerning the veteran's health and medical treatment 
during and after military service when considering a claim 
for service connection.  Maxson v. Gober, 230 F.3d 1330 
(2000).  However, tinnitus is a type of disorder that a lay 
person can describe.  Falzone, supra.  The diagnosis is based 
purely on a history of ringing or other noise in the ears.  
The Board finds no reason to question the veracity of the 
veteran's statements regarding his persistent tinnitus since 
being exposed to excessive noise during combat.  

In view of the foregoing and in applying the reasonable doubt 
doctrine, the Board finds that service connection is 
warranted for tinnitus.  38 U.S.C.A. §§ 1110, 1154, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2003)




ORDER

Service connection for tinnitus is granted.  


REMAND

After reviewing the claims folder the Board has concluded the 
evidence warrants providing the veteran with a medical 
examination and obtaining a medical opinion to determine if 
the veteran has bilateral degenerative joint disease of the 
knees which is related to his service.  The regulations 
provide that VA will provide a medical examination or opinion 
when there is competent medical evidence of a current 
disability, evidence establishes the veteran suffered an 
event, injury or disease in service and indications that the 
claimed disability may be associated with the event, injury 
or disease in service.  38 C.F.R. § 3.159(c)(4)(2003).  

The veteran submitted a January 2000 statement from his 
private physician referring him to VA for evaluation of 
medical problems he developed while serving in the U. S. 
Marine Corps.  Included were degenerative knee problems with 
loss of cartilage due to physical activities occurring while 
the veteran served in the Marine Corp.  

The veteran also submitted March 1996 office notes from Dr. 
M, which include diagnosis of patellofemoral pain syndrome 
with chondromalacia and maltracking.  Also of record are 
March 2002 VA records of routine follow up of degenerative 
joint disease of the knees.  

A review of the veteran's Form DD 214 reveals he served in 
the Marine Corp as a riflemen.  He was awarded a Combat 
Action Ribbon and his unit was awarded a Navy Unit 
Commendation.  He served both in the invasion of Grenada and 
in Beirut, Lebanon.  In February 2000 the veteran submitted a 
statement about his service.  He was involved in an 
amphibious assault on the island of Grenada and involved in 
combat in Lebanon.  

38 C.F.R. § 3.304 says that satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  The Board finds the veteran's contentions that 
he injured his knees in service consistent with the 
circumstances of his service.  

In this instance there is medical evidence of right and left 
knee disabilities and a physician has related them to the 
duties the veteran performed in service, albeit without the 
benefit of a review of the relevant medical records in the 
claims file, to include the service medical records.  Under 
these circumstances, the Board finds the claim on appeal must 
be remanded to the RO for a VA examination that includes such 
a review and an opinion addressing the contended causal 
relationship between the veteran's duties in service and his 
current degenerative joint disease of the knees. 

The RO should ensure compliance with the duty to assist, 
documentation and notification requirements set forth in the 
VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  

The RO should also note that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1), which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired.  Paralyzed Veterans of 
America (PVA), et al. v. Secretary of Veterans Affairs, Nos. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for a right or left knee 
symptoms since service.  After securing 
the necessary releases, the RO should 
obtain all records that are not already 
in the claims folder.  
2.  The RO must assure compliance with 
the requirements of the VCAA, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also 
38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002), pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claims of the impact of 
the notification requirements on his 
claims.  The veteran must be notified 
that he has one year to submit evidence.  
38 U.S.C.A. § 5103(b)(1); PVA, supra.   

3.  The veteran must be afforded a VA 
orthopedic evaluation for the purpose of 
determining the nature and etiology of 
any bilateral knee disorder that may be 
present.  The claims folder must be made 
available to the examiner for review 
before the examination.  In his report 
the examiner is asked to indicate if the 
claims folder was available and reviewed.  
After such a review, the medical history 
and clinical evaluation, and any tests 
that are deemed necessary, the examiner 
is asked to opine whether it is at least 
as likely as not (50 percent or more 
likelihood) that the veteran's right and 
left knee disorders began during or as 
the result of some incident of service, 
to include trauma.  The examiner is also 
requested to provide a rationale for any 
opinion expressed.

4.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.  

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the claims for service 
connection for degenerative joint disease 
of the knees on the merits.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



